DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 4/5/2021 and 8/25/2020 are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amendments to the Specification that “the duct 31 and housings form a conduit which is closed from the container” (emphasis added), “the fan driving or pulling the air along the duct from the inlet through each of the housings to the outlet with the air entering the inlet passing along the duct through each housing in turn to the outlet;” the wire supports 343 being “bent wire transverse wires, and the rails 345 and 347, side arm 346, and second side 348 being “wire portions” (emphasis added). Regarding the new disclosures regarding the duct and housing forming a conduit closed from the container such that the air in the duct “pass[es]…in turn to the outlet,” there is no support in the Specification as originally filed for these features. While there exists support for the duct extending from the inlet to the outlet, there is no support for the duct and housings forming a closed conduit. Similarly, the claim limitations in claims 6 and 22 are objected to as being new matter. This new matter objection was previously presented in response to the amendments to claims 6 and 22, but Applicant did not respond to the new matter objection or 112(a) rejections. See Final Act. 2 (mailed 11/3/2020); see, generally, Rem. filed 4/5/2021. Applicant is requested to either delete the new matter, or provide evidence that the newly disclosed features do not constitute new matter.
As to the subject matter directed to the rails 345 and 347, side arm 346, and second side 348 being “wire portions,” Applicant is requested to provide evidence that the originally-disclosed “rail[s]” provide support for those rails being “wire portion[s].” Applicant has amended claim 1 to delete the previously-recited “rail” and replace those instances with “wire portion,” and claim 1 is therefore objected to for the same reasons as the Specification. Furthermore, in view of Applicant’s amendments to claim 1 to change each instance of “rail” to “wire portion,” the limitation “a plurality of transverse wires” is considered previously-presented new matter, specifically regarding the wires. And “each cable support rack comprising a plurality of longitudinal straight wires,” in claim 1, is new matter not supported in the Specification as originally filed.
Applicant is required to cancel the new matter in the reply to this Office Action.
The amendment to the claims filed on 4/5/2021 does not comply with the requirements of 37 CFR 1.121(c) because at least claim 2 has been amended to delete “f” in line 2, but such deletion of claim language has not been delineated by brackets.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, 
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Claim Objections
Claims 1 and 22 are objected to because of the following informalities:  “being and connected” in claim 1, line 33 should be amended to delete the “and”; “plants with” in claim 22, line 8 should be –plants, with--; “cooing” in claim 22, line 11 should be –cooling--; “of the to a container” in claim 22, line 19 appears to either include too many words or be missing words; and “housing where” in claim 2, line 48 should be –housing, where--25.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6, 9-15, 19, 20, and 22-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite “each cable support rack comprising a plurality of longitudinal straight wires;” “each cable support rack comprising a plurality of transverse wires;” “[a or the] horizontal top wire portion;” and “[a or the] horizontal bottom support wire portion.” These limitations are not supported by Applicant’s Specification as originally filed. In particular, the Specification originally disclosed only rails, not wires, and therefore, the newly-recited wires or wire portions would not have been understood by an ordinarily skilled artisan at the time of Applicant’s invention as having written description support or being possessed by the inventor.
Claim 6 recites “each housing being closed so that no air is communicated between the housing and the container; the duct and housings forming a conduit which is closed from the container…with the air entering the inlet passing along the duct through each housing in turn to the outlet.” Such features lack written description support in Applicant’s Specification as originally filed, because there is no support that the conduit is closed from the container and that no air is communicated between the housing and the container.” This claim was previously rejected under 35 U.S.C. 112(a), and Applicant has added new matter, not supported by the original Specification, in an attempt to support this feature. However, the limitations still lack written description support in the Specification as originally filed.
Claim 22 recites “the duct and housings forming a conduit which is closed from the container…with the air entering the inlet of the container passing along the duct through each housing in turn to the outlet of the container.” This limitation is similar to 
Claims 2, 9-15, 19, 20, and 23-28 are each rejected as being dependent from a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 7, 9-15, 19, 20, and 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Many of the below 112(b) rejections were previously presented by the Examiner and neither addressed nor corrected by Applicant.
Claim 1 recites the limitations "each transverse wire" and “the second side” in lines 36 and 48, respectively. There is insufficient antecedent basis for each of these limitations in the claim. It is further unclear as to whether “a respective side wall” in line 8 refers to a respective one of the previously-recited two side walls, or to a distinct side wall; whether “along which cabling is carried” in line 22 is modifying the support racks or the a respective one of the side walls; and the meaning of “extending longitudinally of” (emphasis added) in line 24.

Claim 6 recites the limitations "the cylindrical duct," “each lighting component,” and “each housing” in lines 6, 7, and 9, respectively. There is insufficient antecedent basis for each of these limitations in the claim. It is further unclear as to what “including a fan” in line 12 is modifying.
Claim 22 recites the limitations “the interior,” "the cylindrical duct," and “each lighting component” in lines 10, 22, and 23, respectively. There is insufficient antecedent basis for each of these limitations in the claim. It is further unclear as to whether “a respective side wall” in lines 8-9 refers to a respective one of the previously-recited two side walls, or to a distinct side wall; and what “having interior cooling components” and “including a fan” in lines 10-11 and 31, respectively, are modifying.
Claims 9-15, 19, 20, and 24-28 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al., U.S. Patent Application Publication No. 2016/0029578 A1 (hereinafter Martin), in view of Colless et al., U.S. Patent No. 8,234,812 B1 (hereinafter Colless), LaPointe, U.S. Patent No. 5,921,511, and Laughlin et al., U.S. Patent No. 6,959,898 B1 (hereinafter Laughlin).
Re Claim 1, as best understood, Martin teaches an apparatus for growing plants (see, e.g., Abstract) comprising:
An enclosed rectangular shipping container (1; see figure 1 and paragraph [0038]) having a horizontal floor (floor of 1; see id.), a horizontal roof (roof of 1; see id.), and four vertical walls defining an interior including two side walls, a first end wall and a second end wall (see id.
A plurality of plant support racks (40, 46; see figures 6, 9, 18, and 20) arranged along sides of the container (see id.) for receiving plants thereon at a selected stage of growth (see, e.g., paragraphs [0045]-[0046] and [0055]);
First and second rows of lighting components (30, 32; see figures 8, 18, and 20 and paragraphs [0054]-[0055]) for illuminating the plants, with each row adjacent a respective side wall of the container (see id.);
The first row including a plurality of the lighting components at spaced positions along the first row (see id.);
The second row including a plurality of the lighting components at spaced positions along the second row separate from the lighting components of the first row (see id.);
An air-conditioning system (6; see paragraphs [0063]-[0065] and [0067]) for cooling the interior of the container (see id.), the air-conditioning system having interior cooling components (61) for directing cooling air into the interior (see paragraph [0063] and figure 23) and exterior heat releasing components (60, 14) mounted on an exterior of the container (see figure 22 and paragraphs [0063] and [0066]);
An entrance door (11 or semi-trailer/freight container door; see figure 2 and paragraph [0067]) which can be opened to allow access to the interior (see id.);
And an electrical control system (portion of 50 that controls 3) for controlling the lighting components (see 
Wherein the container comprises a shipping container (see figure 1 and paragraph [0038]);
A first and a second cable support rack (33; see figure 20, illustrating two rows of arrays of 33) each mounted on the horizontal roof (see id.) adjacent a respective one of the side walls along which cabling is carried (see id. and paragraphs [0054]-[0055]);
Each cable support rack being horizontal and extending longitudinally of the respective one of the side walls (see figure 8);
Each cable support rack lying in planes at right angles to the respective one of the side walls (see id. and figure 20);
Each of the first and second rows of the lighting components being suspended downwardly from a respective one of the cable support racks. See id.
Martin does not expressly teach whether the entrance door can be locked to secure against unauthorized access, and does not expressly teach specific features of the claimed first and second cable support racks. 
Colless, similarly directed to a shipping container for growing plants (see figure 1), comprising a plurality of racks (50) arranged along sides of the container for receiving plants (13) thereon, lighting components (see, e.g., figure 10), and an air conditioning system (see id.), teaches that it is well-known in the art to have an entrance door (29) which can be opened to allow access to the interior of the container (see figures 1 and 2 and column 7, lines 37-39) and can be locked to secure against unauthorized access. See id.
See Martin at paragraph [0070], discussing a surveillance system 100 for, inter alia, monitoring suspicious activity, and the door being able to be locked would add further security for the grow enclosure.
LaPointe, similarly directed to an apparatus for supporting lights, teaches that it is known in the art to have the apparatus comprise a cable support rack (20) mounted on a horizontal roof (24 forms a part of the roof; see figures 1 and 2) adjacent a respective side wall (side wall of building structure; see id.) along which cabling (cable for lights; see id.) is carried; the cable support rack and the cabling carried thereby being horizontal, and the cable extending longitudinally of the respective one of the side walls (see figure 1); the cable support rack comprising a plurality of transverse bent wires (each 20 forms a transverse bent wire; see 3:24-26) extending at right angles to the cabling and thus lying in planes at right angles to the respective one of the side walls (see figures 1 and 2); the plurality of transverse wires extending across the cabling at longitudinally spaced positions along the cable support rack (see id.); each transverse wire being bent to form: a horizontal top wire portion (32; see figure 3 and 3:24-26) arranged to be directly attached to the horizontal roof (see figures 1 and 2 and 3:63-4:4); a first side arm (vertically-extending portion of 38; see figure 3) attached to one end of the horizontal top wire portion and depending therefrom (see id.); a bottom support (bottom looped portion of 38 transitioning to 42; see id. and 3:24-26) wire portion attached to a bottom end of the first side arm (see id.); and a second side arm see figure 3); the second side arm having a top end (distal free end of 42) spaced from the horizontal top wire portion to allow insertion of the cabling through an opening at the top of the second side onto the bottom support wire portion (see id., 3:36-40, and 4:10-12); the cable support rack thus being connected to the horizontal roof by a plurality of the horizontal top wire portions of the transverse wires which are directly fastened to the horizontal roof at spaced positions along the horizontal roof (see figures 1 and 2 and 3:63-4:4); a row of lighting components being suspended downwardly from the cable support rack. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Martin as modified by Colless to have for each of the first and second rows of lighting a cable support rack mounted on a horizontal roof adjacent the respective side wall along which cabling is carried; each of the cable support racks and the cabling carried thereby being horizontal, and the cables extending longitudinally of the respective one of the side walls; each of the cable support rack comprising a plurality of transverse bent wires extending at right angles to the cabling and thus lying in planes at right angles to the respective one of the side walls; the plurality of transverse wires extending across the cabling at longitudinally spaced positions along each of the cable support racks; each transverse wire being bent to form: a horizontal top wire portion arranged to be directly attached to the horizontal roof; a first side arm attached to one end of the horizontal top wire portion and depending therefrom; a bottom support wire portion attached to a bottom end of the first side arm; and a second side arm connected to an outer end of the bottom support see Martin at figures 24 and 27), for the lights to the ceiling so as to be organized and out-of-the way.
Although Martin as modified by Colless and LaPointe does not expressly teach a horizontal bottom support wire portion, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, for example if desired to provide a more secure holding of the cabling within the cable support rack or a larger surface area for holding more cabling. This modification amounts to merely a change in shape of the transverse wire of Martin as modified by Colless and LaPointe, without changing its function, and a mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed component was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
 	Furthermore, Laughlin, similarly directed to a cable support rack carrying cabling (see, e.g., figure 15), teaches that it is known in the art to have the cable support rack and the cabling carried thereby being horizontal and extending longitudinally (see id.); see figure 12 and 5:29-33) extending longitudinally along the cable support rack and therefore longitudinally (see figures 12 and 15); the plurality of longitudinally straight wires being transversely spaced across the cable support rack (see id.); the cable support rack comprising a plurality of transverse rails (25) extending at right angles to the plurality of longitudinally extending wires (see id.) and thus lying in planes at right angles to the longitudinal direction; the plurality of transverse rails extending across and being connected to each of the plurality of longitudinally extending wires at longitudinally spaced positions along the cable support rack. See id.
 	It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify each cable support rack of Martin as modified by Colless and LaPointe to further comprise a plurality of longitudinal straight wires extending longitudinally along the cable support rack and therefore longitudinally along the respective one of the side walls; the plurality of longitudinally straight wires being transversely spaced across the cable support rack; the plurality of transverse wires extending at right angles to the plurality of longitudinally extending wires and thus lying in planes at right angles to the respective one of the side walls; the plurality of transverse wires extending across and being connected to each of the plurality of longitudinally extending wires at longitudinally spaced positions along the cable support rack, as taught by Laughlin, in order to create a trough to support a larger number of, or heavier, cabling, e.g., for providing electrical power to the many components of Martin or to the number of lights.
see Martin at figure 23), each set on a respective side of a center line of the container (see id.) and each set including two or more of the interior cooling components at spaced positions along the container. See id.
	Re Claim 14, Martin as modified by Colless, LaPointe, and Laughlin teaches that there is provided a filtration system (12; see Martin at paragraphs [0065]-[0066]) to prevent odour passing from inside the container to an outside atmosphere. See id. and Martin at figure 22.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Colless, LaPointe, and Laughlin as applied to claim 1 above, and further in view of Palmieri, Jr., U.S. Patent Application Publication No. 2016/0066516 A1. 
Re Claim 2, Martin as modified by Colless, LaPointe, and Laughlin does not expressly teach the claim limitations. Martin teaches that the first end wall comprises a partition panel (Martin 10) having the door located between the two side walls (see Martin at figures 2 and 8 and paragraph [0067]). Martin as modified by Colless, LaPointe, and Laughlin does not expressly teach where the partition panel is attached or whether welded, and does not expressly teach the remaining limitations.
Palmieri, Jr., similarly directed to a shipping container for growing plants (see paragraph [0027]), teaches that it is known in the art to have a first end wall that comprises a replacement panel (panel having 101, 104, and shown behind 103 and cut-away to show 102; see figure 1A) attached to the side walls (see id.), the roof and the  floor (see id.), the replacement panel having a single door (101) with a fixed panel See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Martin as modified by Colless, LaPointe, and Laughlin to have a replacement panel attached onto the front of the side walls, floor and roof, as taught by Palmieri, Jr., in order to securely fasten the partition panel across the entirety of the first wall for ensuring better environment control within the shipping container. See Martin at paragraph [0067]. It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the replacement panel of Martin as modified by Colless, LaPointe, Laughlin, and Palmieri, Jr. to be welded to the container, as is a well-known manufacturing technique when reconfiguring a shipping container, in order to ensure a strong, durable connection.
Although Martin as modified by Colless, LaPointe, Laughlin, and Palmieri, Jr. does not expressly teach the door located substantially centrally between the two side walls with a fixed panel portion between each side edge of the door and an adjacent one of the two side walls, such a modification would have been obvious, in order to center the door for aesthetic pleasure or improved structural stability of the front panel. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Colless, LaPointe, and Laughlin as applied to claim 1 above, and further in view of Whitlow et al., U.S. Patent Application Publication No. 2004/0240214 A1 (hereinafter Whitlow), and Winnett et al., U.S. Patent No. 6,247,830 B1 (hereinafter Winnett).
 Claim 6, Martin as modified by Colless, LaPointe, and Laughlin teaches that each of the first and second rows of lighting components comprises: a plurality of individual light housings (housings for Martin 30; see figures 8 and 20) extending along a full length of the container. See id. Martin as modified by Colless, LaPointe, and Laughlin does not expressly teach a duct as claimed, the individual light housings connected at spaced positions along the cylindrical duct, the housing, conduit, fan, inlet, and outlet as claimed.
Whitlow, similarly directed to a lighting system, teaches that it is well-known in the art to have a row of lighting components comprising a plurality of individual light housings (11, 111; see paragraph [0028]) connected at spaced positions along a duct (see id. and figure 5; 11, 111 are connected to ventilation system through 51, 151; see id. and paragraph [0019]), each lighting component comprising a housing (housings for 11, 111), the duct and housings forming a conduit. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Martin as modified by Colless, LaPointe, and Laughlin to have each of the rows of lighting components comprising a duct and a plurality of individual light housings connected at spaced positions along the duct, as taught by Whitlow, in order to prevent the lights from overheating or scorching the plants.
And Winnett, similarly directed to a horticultural lighting system, teaches that it is known to have a duct (25) extending from an inlet (see figure 1) to an opposite outlet (see id.), and a lighting component comprising a housing (see figures 1 and 4) connected along a cylindrical duct (25), the lighting component comprising a housing defined by a reflector (32 or 112; see id., 4:6-8, and 5:39-41) directing light downwardly see, e.g., Abstract); the duct and housings forming a conduit which is closed from the external environment and passes along the container (see id.) including a fan (33; see figures 1 and 4, 3:3-14, and 4:31-38) driving air along the duct from the inlet through the housing to the outlet with the air entering the inlet passing along the duct through the housing in turn to the outlet. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Martin as modified by Colless, LaPointe, Laughlin, and Whitlow to comprise a duct extending from an inlet to an opposite outlet, and each lighting component of Martin as modified by Colless, LaPointe, Laughlin, and Whitlow to comprise a housing defined by a reflector directing light downwardly and a transparent bottom wall; each housing being closed so that no air is communicated between the housing and the container; the duct and housings forming a conduit which is closed from the container and which passes along the container from an inlet to an outlet including a fan driving air along the duct from the inlet through the housing to the outlet with the air entering the inlet passing along the duct through the housing in turn to the outlet, as taught by Winnett, in order to ensure that each light is individually cooled for optimum heat dissipation, such that the lights may be placed closer to plants to increase light intensity without burning the plants, and smaller wattage lamps may be used to reduce power consumption. See Winnett at 4:24-30.
Although Martin as modified by Colless, LaPointe, Laughlin, and Whitlow, and further by Winnett does not expressly teach whether the inlet is in the first end wall and see Martin at figure 8)—and to exhaust the heated air to a position external to the container, rather than internal to the container, so as to prevent overheating of the plants.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Colless, LaPointe, and Laughlin as applied to claim 1 above, and further in view of Dittman, U.S. Patent Application Publication No. 2014/0283452 A1.
Re Claim 9, Martin as modified by Colless, LaPointe, and Laughlin teaches that the exterior heat releasing components are located above a horizontal center line of the second end wall (see Martin at figure 22), but does not expressly teach the remaining limitations.
Dittman, similarly directed to a shipping container for plants (see Abstract), teaches that it is known in the art to have two exterior heat releasing components (350) each located on a respective side of a vertical center line of an end wall of the container (see figure 5) and each located above a horizontal center line of the end wall. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the exterior heat releasing components of Martin as modified by Colless, LaPointe, and Laughlin to be two exterior heat releasing components each located on a respective side of a vertical center line of the second end wall of the container and each located above a horizontal center line of the second .
Claims 12, 13, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Colless, LaPointe, and Laughlin as applied to claims 1 and 10 above, and further in view of Helene et al., U.S. Patent Application Publication No. 2014/0115958 A1 (hereinafter Helene).
	Re Claim 12, Martin as modified by Colless, LaPointe, and Laughlin does not expressly teach whether each of the two sets of interior cooling component and each of the first and second rows of lighting components is separately controlled. Martin as modified by Colless, LaPointe, and Laughlin teaches that they are controlled by an electrical control panel of the electrical control system. See Martin at figure 27 and paragraphs [0072]-[-0073].
Helene, similarly directed to an apparatus for growing plants in a shipping container (see figures 1 and 2A, Abstract, and paragraph [0022]), comprising interior cooling components comprising two sets of interior cooling components (see figure 8, “interior AC component (2-[pieces])”) and first and second rows (see figures 3 and 5-7) of lighting components (486) for illuminating the plants (see id. and paragraphs [0038]-[0039]), appears to suggest that each of the two sets of interior cooling components and each of the first and second rows of lighting components is controlled by a respective one of two separate electrical control panels (424; see figure 4, showing 424 and another identical-looking structure not labeled) of the electrical control system on the side wall (see id.) which are split and designed to control each side (310a, 310b each have two rows of lighting) separately. See id. and paragraphs [0032]-[0035].

However, even were Martin as modified by Colless, LaPointe, and Laughlin and further by Helene not to teach the above features, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the electrical control panels to be two separate panels which are split and designed to control the air-conditioning system and rows of lighting in each side separately, in order to provide different growing conditions if desired to plant multiple types of plants, or to optimize growth of a plant at each stage of growth.
Martin as modified by Colless, LaPointe, Laughlin, and Helene does not expressly teach the electrical control panels being on the second end wall. It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the electrical control panels to be on the second end wall, in order to place them in an unobtrusive location out of the way of a worker. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
see Martin at figures 24 and 27 and paragraphs [0063] and [0072]-[0073]), but does not expressly teach whether the air conditioning power source is separated from other energy sources.
Helene, similarly directed to an apparatus for growing plants in a shipping container (see figures 1 and 2A, Abstract, and paragraph [0022]), teaches an air conditioning power source (one 424; see figure 4 and paragraph [0042]) which is separated from another energy source (other 424). See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Martin as modified by Colless, LaPointe and Laughlin to have the air conditioning power source be separated from another energy source, as taught by Helene, in order to provide a separate power source for the air conditioning system, which are known to typically require large amounts of power consumption and expend large amounts of heat, or to provide a back-up power source in the event of main power failure. It would have been further obvious to have Martin as modified by Colless, LaPointe, Laughlin, and Helene have reduced heating outside the container, due to heat dissipation from the power and energy sources being at disparate parts of the container.
Although Martin as modified by Colless, LaPointe, Laughlin, and Helene does not expressly teach other energy sources, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the other energy source of Martin as modified by Colless, LaPointe, Laughlin, and Helene to be other 
Re Claim 15, Martin as modified by Colless, LaPointe and Laughlin teaches that interior wall surfaces of the two side walls and he first and second end walls include a reflective layer (Martin 16; see Martin at figure 25 and paragraphs [0068]-[0069]), but does not expressly teach whether the reflective layer is a bright white paint.
Helene, similarly directed to an apparatus for growing plants in a shipping container (see figures 1 and 2A, Abstract, and paragraph [0022]), teaches that it is known to paint interior wall surfaces of the two side walls and the first and second end walls of the container. See paragraph [0023].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the reflective layer of Martin as modified by Colless, LaPointe and Laughlin to be bright white paint, in order to easily and effectively provide the reflective layer desired by Martin, and create even light distribution to the plants from the lighting components.
Re Claim 19, Martin as modified by Colless, LaPointe and Laughlin does not expressly teach the claim limitations.
Helene, similarly directed to an apparatus for growing plants in a shipping container (see figures 1 and 2A, Abstract, and paragraph [0022]), comprising a plurality of plant support racks (see figures 3 and 4) arranged along sides of the container (see id. and paragraph [0035]) for receiving plants (in 705) thereon at a selected stage of growth, teaches that it is known for the plant support racks to each comprise a stand (see figures 3 and 4) with a horizontal support surface (shelves 482; see id. and see figure 7) and legs (see figure 3) standing in a stationary position on the floor adjacent a respective one of two side walls of the container. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify each of the plant support racks of Martin as modified by Colless, LaPointe and Laughlin to comprise a stand with a horizontal support surface for plant containers  and legs standing in a stationary position on the floor adjacent a respective one of the two side walls, as taught by Helene, in order to provide a well-known, convention type of plant support rack for stably supporting and growing the plants.
Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Colless, LaPointe, and Laughlin as applied to claim 1 above, and further in view of Baker, U.S. Patent Application Publication No. 2019/0257106 A1.
Re Claim 11, Martin as modified by Colless, LaPointe and Laughlin teaches that the horizontal floor may comprise an insulating material (Martin 15; see Martin at paragraph [0068]) placed over the horizontal floor (see id. and Martin at figure 25), but does not expressly teach the remaining limitations. However, Martin teaches that the container is a shipping container, which are well-known in the art to be constructed of steel. It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the horizontal floor of Martin as modified by Colless, LaPointe and Laughlin to be a steel base, in order to use a conventional shipping container.
see, e.g., Abstract) comprising a plurality of racks (105) for growing plants (fodder), lighting components (see, e.g., paragraphs [0038]), and an air conditioning system (see, e.g., paragraph [0084[), teaches that the horizontal floor of the shipping container comprises a wooden sub-frame (see paragraphs [0035] and [0044]) covering a base (see id.; “bottom of the shipping container” in paragraph [0035]) with a sheet floor material (“waterproof and/or wear resistant floor coverings”) laid over the sub-frame. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Martin as modified by Colless, LaPointe and Laughlin to comprise a wooden sub-frame covering a steel base with a sheet floor material laid over the sub-frame, as taught by Baker, in order to achieve the desired insulating properties disclosed in Martin, while providing wood to aid in dehumidifying the air.
Re Claim 20, Martin as modified by Colless, LaPointe and Laughlin teaches that there is provided a nutrient liquid supply (Martin 22, 42; see Martin at figures 4, 13, and 29 and paragraphs [0045] and [0058]) with a drain pipe return (Martin 41, 23; see Martin at figures 4, 13, and 29 and paragraphs [0047] and [0050]), but does not expressly teach that the drain pipe return is located at a position on the second end wall raised from the horizontal floor.
Baker, similarly directed to a shipping container for growing plants (see, e.g., Abstract) comprising a plurality of racks (105) for growing plants (fodder), lighting components (see, e.g., paragraphs [0038]), and an air conditioning system (see, e.g., paragraph [0084[), teaches a nutrient liquid supply (130-132, 107; see figure 5 and see id.) raised from the floor. See figure 5.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the drain pipe return of Martin as modified by Colless, LaPointe and Laughlin to be located at a position near a transverse wall raised from the horizontal floor, as taught by Baker, in order to prevent a worker from inadvertently stepping on the drain pipe return. Although Martin as modified by Colless, LaPointe, Laughlin, and Baker does not expressly teach the position being on the second end wall, it would have been further obvious to modify the drain pipe return to be on the second end wall, in order to place it in an unobtrusive location where it will be out of the way of a worker tending to the plants. Applicant’s specification does not allege any criticality of having the drain pipe return at a position on the rear wall, rather than near the wall, and it appears the invention would perform equally well with either configuration. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Claims 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Colless, Whitlow, and Winnett.
Re Claim 22, as best understood, Martin teaches an apparatus for growing plants (see, e.g., Abstract) comprising:
An enclosed rectangular shipping container (1; see figure 1 and paragraph [0038]) having a horizontal floor (floor of 1; see id.), a horizontal roof (roof of see id.), and four vertical walls including two side walls, a first end wall and a second wall (see id.);
A plurality of plant support racks (40, 46; see figures 6, 9, 18, and 20) arranged along sides of the container (see id.) for receiving plants thereon at a selected stage of growth (see, e.g., paragraphs [0045]-[0046] and [0055]);
First and second rows of lighting components (30, 32; see figures 8, 18, and 20 and paragraphs [0054]-[0055]) arranged at spaced positions along the container for illuminating the plants, with each row adjacent a respective side wall of the container (see id.);
An air-conditioning system (6; see paragraphs [0063]-[0065] and [0067]) for cooling the interior of the container (see id.) having interior cooling components (61) for directing cooling air into the interior (see paragraph [0063] and figure 23) and exterior heat releasing components (60, 14) mounted on an exterior of the container (see figure 22 and paragraphs [0063] and [0066]);
An entrance door (11 or semi-trailer/freight container door; see figure 2 and paragraph [0067]) which can be opened to allow access to the interior (see id.);
And an electrical control system (portion of 50 that controls 3) for controlling the lighting components. See figure 24 and paragraph [0062].
Martin does not expressly teach whether the entrance door can be locked to secure against unauthorized access, and does not expressly teach a duct as claimed, the individual light housings connected at spaced positions along the cylindrical duct, the housing, conduit, fan, inlet, and outlet as claimed. 
see figure 1), comprising a plurality of racks (50) arranged along sides of the container for receiving plants (13) thereon, lighting components (see, e.g., figure 10), and an air conditioning system (see id.), teaches that it is well-known in the art to have an entrance door (29) which can be opened to allow access to the interior of the container (see figures 1 and 2 and column 7, lines 37-39) and can be locked to secure against unauthorized access. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the door of Martin to be able to be locked to secure against unauthorized access, as taught by Colless, in order to restrict entry only to authorized persons. See Martin at paragraph [0070], discussing a surveillance system 100 for, inter alia, monitoring suspicious activity, and the door being able to be locked would add further security for the grow enclosure.
Whitlow, similarly directed to a lighting system, teaches that it is known in the art to have a row of lighting components comprising a plurality of individual light housings (11, 111; see paragraph [0028]) connected at spaced positions along a duct (see id. and figure 5; 11, 111 are connected to ventilation system through 51, 151; see id. and paragraph [0019]), each lighting component comprising a housing (housings for 11, 111), the duct and housings forming a conduit. See id. Whitlow further teaches each lighting component comprising an enclosed housing (47, 37, 39, 43; see figures 1 and 6 and paragraphs [0021] and [0024]) defined by an upper reflector wall (44) of the housing directing light downwardly (44 would function as claimed; see figure 1 and See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Martin as modified by Colless to have each of the rows of lighting components comprising a duct and a plurality of individual light housings connected at spaced positions along the duct, as taught by Whitlow, in order to prevent the lights from overheating or scorching the plants. It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify each lighting component of Martin as modified by Colless to comprise an enclosed housing defined by an upper reflector wall of the housing directing light downwardly, where the housing is enclosed by the upper reflector wall and a bottom wall, as taught by Whitlow, in order to create more efficient use of the lighting components and direct all of the light downwardly towards the growing plants. See Martin at figure 20.
And Winnett, similarly directed to a horticultural lighting system, teaches that it is known to have a duct (25) extending from an inlet to an opposite outlet (see figure 1); and a lighting component comprising a housing (see figures 1 and 4) connected along the cylindrical duct (25), the lighting component comprising an enclosed housing (see, e.g., Abstract) and an upper reflector wall (32 or 112; see id., 4:6-8, and 5:39-41) directing light downwardly and a transparent bottom wall of the housing (2, 110 form transparent bottom walls), where the housing is closed by an upper wall and the transparent bottom wall (see figures 1 and 4 and Abstract); the duct and housings forming a conduit which is closed from the external environment and passes along the see, e.g., Abstract) from the inlet to the outlet (see id. and figures 1 and 4) including a fan (33; see figures 1 and 4, 3:3-14, and 4:31-38) driving air along the duct from the inlet through the housing to the outlet with the air entering the inlet passing along the duct through the housing in turn to the outlet. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Martin as modified by Colless and Whitlow to have a duct extending from an inlet to an opposite outlet; each lighting component of Martin as modified by Colless and Whitlow to comprise an enclosed housing defined by an upper reflector wall directing light downwardly (Whitlow previously relied upon for this teaching) and a transparent bottom wall of the housing, where the housing is enclosed by the upper reflector wall (Whitlow relied upon for this teaching) and the transparent bottom wall; the duct and housings forming a conduit which is closed from the container and which passes along the container from the inlet to the outlet including a fan driving air along the duct from the inlet through each of the housings to the outlet with the air entering the inlet passing along the duct through each housing in turn to the outlet, as taught by Winnett, in order to ensure that each light is individually cooled for optimum heat dissipation, such that the lights may be placed closer to plants to increase light intensity without burning the plants, and smaller wattage lamps may be used to reduce power consumption. See Winnett at 4:24-30.
Although Martin as modified by Colless and Whitlow, and further by Winnett is silent as to whether the inlet is in the first end wall and the outlet is at the second end wall, such that the duct extends along a full length of the container, such a modification would have been obvious to a person having ordinary skill in the art at the time of see Martin at figure 8)—and to exhaust the heated air to a position external to the container, rather than internal to the container, so as to prevent overheating of the plants.
Re Claim 25, Martin as modified by Colless, Whitlow, and Winnett teaches that the interior cooling components comprise two sets of interior cooling components (see Martin at figure 23), each set on a respective side of a center line of the container (see id.) and each set including two or more of the interior cooling components at spaced positions along the container. See id.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Colless, Whitlow, and Winnett as applied to claim 22 above, and further in view of Palmieri, Jr. 
Re Claim 23, Martin as modified by Colless, Whitlow, and Winnett does not expressly teach the claim limitations. Martin teaches that the first end wall comprises a partition panel (Martin 10) having the door located between the two side walls (see Martin at figures 2 and 8 and paragraph [0067]). Martin as modified by Colless, Whitlow, and Winnett does not expressly teach where the partition panel is attached or whether welded, and does not expressly teach the remaining limitations.
Palmieri, Jr., similarly directed to a shipping container for growing plants (see paragraph [0027]), teaches that it is known in the art to have a first end wall that comprises a replacement panel (panel having 101, 104, and shown behind 103 and cut-away to show 102; see figure 1A) attached to the side walls (see id.), the roof and the  see id.), the replacement panel having a single door (101) with a fixed panel portion (remainder of the replacement panel besides 101) adjacent a side edge of the door and an adjacent one of the two side walls. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Martin as modified by Colless, Whitlow, and Winnett to have a replacement panel attached onto the front of the side walls, floor and roof, as taught by Palmieri, Jr., in order to securely fasten the partition panel across the entirety of the first wall for ensuring better environment control within the shipping container. See Martin at paragraph [0067]. It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the replacement panel of Martin as modified by Colless, Whitlow, Winnett, and Palmieri, Jr. to be welded to the container, as is a well-known manufacturing technique when reconfiguring a shipping container, in order to ensure a strong, durable connection.
Although Martin as modified by Colless, Whitlow, Winnett, and Palmieri, Jr. does not expressly teach the door located substantially centrally between the two side walls with a fixed panel portion between each side edge of the door and an adjacent one of the two side walls, such a modification would have been obvious, in order to center the door for aesthetic pleasure or improved structural stability of the front panel. 
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Colless, Whitlow, and Winnett as applied to claim 22 above, and further in view of Dittman.
Re Claim 24, Martin as modified by Colless, Whitlow, and Winnett teaches that the exterior heat releasing components are located above a horizontal center line of the see Martin at figure 22), but does not expressly teach the remaining limitations.
Dittman, similarly directed to a shipping container for plants (see Abstract), teaches that it is known in the art to have two exterior heat releasing components (350) each located on a respective side of a vertical center line of an end wall of the container (see figure 5) and each located above a horizontal center line of the end wall. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the exterior heat releasing components of Martin as modified by Colless, Whitlow, and Winnett to be two exterior heat releasing components each located on a respective side of a vertical center line of the second end wall of the container and each located above a horizontal center line of the second end wall, as taught by Dittman, in order to provide a front-to-back longitudinal flow of air along the right and left sides of the shipping container for uniform air circulation.
Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Colless, Whitlow, and Winnett as applied to claims 22 and 25 above, and further in view of Helene.
	Re Claim 26, Martin as modified by Colless, Whitlow, and Winnett does not expressly teach whether each of the two sets of interior cooling component and each of the first and second rows of lighting components is separately controlled. Martin as modified by Colless, Whitlow, and Winnett teaches that they are controlled by an electrical control panel of the electrical control system. See Martin at figure 27 and paragraphs [0072]-[-0073].
see figures 1 and 2A, Abstract, and paragraph [0022]), comprising interior cooling components comprising two sets of interior cooling components (see figure 8, “interior AC component (2-[pieces])”) and first and second rows (see figures 3 and 5-7) of lighting components (486) for illuminating the plants (see id. and paragraphs [0038]-[0039]), appears to suggest that each of the two sets of interior cooling components and each of the first and second rows of lighting components is controlled by a respective one of two separate electrical control panels (424; see figure 4, showing 424 and another identical-looking structure not labeled) of the electrical control system on the side wall (see id.) which are split and designed to control each side (310a, 310b each have two rows of lighting) separately. See id. and paragraphs [0032]-[0035].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify each of the two sets of interior cooling components and each of the first and second rows of lighting components of Martin as modified by Colless, Whitlow, and Winnett to be controlled by a respective one of two separate electrical control panels of the electrical control system on the side wall which are split and designed to control each side separately, as taught by Helene, in order to provide different environmental conditions for various portions of the grow container when growing two types of plants.
However, even were Martin as modified by Colless, Whitlow, and Winnett and further by Helene not to teach the above features, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the electrical control panels to be two separate panels which are split and designed to 
Martin as modified by Colless, Whitlow, Winnett, and Helene does not expressly teach the electrical control panels being on the second end wall. It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the electrical control panels to be on the second end wall, in order to place them in an unobtrusive location out of the way of a worker. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Re Claim 27, Martin as modified by Colless, Whitlow, and Winnett teaches that the air-conditioning system comprises an air conditioning power source (see Martin at figures 24 and 27 and paragraphs [0063] and [0072]-[0073]), but does not expressly teach whether the air conditioning power source is separated from other energy sources.
Helene, similarly directed to an apparatus for growing plants in a shipping container (see figures 1 and 2A, Abstract, and paragraph [0022]), teaches an air conditioning power source (one 424; see figure 4 and paragraph [0042]) which is separated from another energy source (other 424). See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Martin as modified by Colless, Whitlow, and Winnett to have the air conditioning power source be separated from another energy source, as taught by Helene, in order to provide a separate power source for the air conditioning 
Although Martin as modified by Colless, Whitlow, and Winnett, and Helene does not expressly teach other energy sources, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the other energy source of Martin as modified by Colless, Whitlow, Winnett, and Helene to be other plural energy sources, such as solar or other known renewable sources, in order to reduce the consumption requirements of the apparatus.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Colless, Whitlow, and Winnett as applied to claim 22 above, and further in view of Baker.
Re Claim 28, Martin as modified by Colless, Whitlow, and Winnett teaches that there is provided a nutrient liquid supply (Martin 22, 42; see Martin at figures 4, 13, and 29 and paragraphs [0045] and [0058]) with a drain pipe return (Martin 41, 23; see Martin at figures 4, 13, and 29 and paragraphs [0047] and [0050]), but does not expressly teach that the drain pipe return is located at a position on the second end wall raised from the horizontal floor.
Baker, similarly directed to a shipping container for growing plants (see, e.g., Abstract) comprising a plurality of racks (105) for growing plants (fodder), lighting see, e.g., paragraphs [0038]), and an air conditioning system (see, e.g., paragraph [0084[), teaches a nutrient liquid supply (130-132, 107; see figure 5 and paragraph [0071]) with a drain pipe return (150, 159) located at a position near a transverse wall (see id.) raised from the floor. See figure 5.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the drain pipe return of Martin as modified by Colless, Whitlow, and Winnett to be located at a position near a transverse wall raised from the horizontal floor, as taught by Baker, in order to prevent a worker from inadvertently stepping on the drain pipe return. Although Martin as modified by Colless, Whitlow, Winnett, and Baker does not expressly teach the position being on the second end wall, it would have been further obvious to modify the drain pipe return to be on the second end wall, in order to place it in an unobtrusive location where it will be out of the way of a worker tending to the plants. Applicant’s specification does not allege any criticality of having the drain pipe return at a position on the rear wall, rather than near the wall, and it appears the invention would perform equally well with either configuration. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Response to Arguments
Applicant’s arguments, filed 4/5/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 as being unpatentable over the combined teachings of Helene, Colless, Martin, and Tao have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Martin, Colless, LaPointe, and Laughlin. LaPointe and Laughlin are relied upon for teaching the specific claimed structural details of the cable support racks (many of which lack written description support in the Specification as originally filed), which Applicant argues are not taught by Helene, Colless, Martin, and Tao.
The rejection of claim 22 under 35 U.S.C. 103 as being unpatentable over the combined teachings of Helene, Colless, Whitlow, and Winnett, has been replaced with a rejection in view of Martin, Colless, Whitlow, and Winnett. Applicant argues that “[t]here is simply no disclosure [in Whitlow] of a duct passing through the container at one end wall to the other end wall where the air passes through the duct and through each housing….[T]here is no disclosure [in Winnett] of how the ducts 25 are fed with air and no disclosure of whether the lights are connected in a row from an inlet at the container wall to an outlet.” Rem. 16-17. However, Applicant’s arguments directed to the alleged deficiencies of Whitlow and Winnett attack each reference singly for failing to teach what the combined teachings of Martin, Colless, Whitlow, and Winnett render obvious. For example, Applicant’s arguments do not provide evidence as to why it would not have been obvious to an ordinarily skilled artisan at the time of Applicant’s invention to modify Martin, Colless, Whitlow, and Winnett, as above in the rejection of claim 22, to arrive at the claimed invention. Furthermore, as discussed above in the rejection of claim 22, the combined teachings of the above references teach or render obvious the newly recited limitations directed to the enclosed housing defined by an upper reflector wall of the housing, where the housing is enclosed by the upper reflector wall and the transparent bottom wall.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/Primary Examiner, Art Unit 3642